Per Curiam.

Accrued alimony and support payments under a valid Alabama divorce decree are recoverable by action in this State. (Scott v. Scott, 265 Ala. 208; Epps v. Epps, 218 Ala. 667; Rochelle v. Rochelle, 235 Ala. 526; Sistare v. Sistare, 218 U. S. 1; Smith v. Smith, 255 App. Div. 652; Hafstad v. Hafstad, 20 Misc 2d 979.) Reinstatement of the judgment does not preclude defendant from appealing therefrom on the merits. Eighteen days will be available for that purpose after due service of a copy of the order of reinstatement together with notice of entry. (8 Carmody-Waite, New York Practice, p. 589, § 123; Fox v. Lindenman, 145 N. Y. S. 896.)
The order should be unanimously reversed upon the law, with $10 costs to the plaintiff and judgment in favor of plaintiff reinstated.
Concur — Habt, Di G-iovanna and Benjamin, JJ.
Order reversed, etc.